Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A device configured to” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 7461040 B1) in view of Schultalbers (US20180329408A1).

Regarding Claim 1, Goldman (US 7461040 B1) teaches
A method for verifying an operating software block, which includes function inputs and function outputs and which is configured to ascertain output data based on input data representing physical parameters for the function inputs (Col 9: ln 1-17, The present invention also relates to a system for performing strategic process control at a predetermined process juncture including … a computer having therein software for assigning at least one boundary value to at least one set of the at least one set of input data or to at least one set of the at least one set of output data; and having attached thereto data storage apparatus for storing the assigned data sets), 
the method comprising the following steps: 
ascertaining the function inputs corresponding to the operating software block; ascertaining the function outputs corresponding to the operating software block (Col 4: ln 36-defining an interconnection cell having associated therewith firstly at least one set of input data or at least one set of process control parameters, and secondly at least one set of output data); 
defining a multi-dimensional parameter space, each dimension of the multi-dimensional parameter space corresponding to a respective one of the function inputs of the operating software block (Col 9: ln 13-20, a computer having therein software for assigning at least one boundary value to at least one set of the at least one set of input data or to at least one set of the at least one set of output data; and having attached thereto data storage apparatus for storing the assigned data sets; C. a compressor for performing multi-dimensional representing, ordering, and combining of a plurality of discrete respective set combinations from the stored assigned data sets); 
forming input data tuples based on predetermined rules, which correspond to points within specifiable limits of the parameter space (Col 7: ln 44-50, defining the map referenced interconnection cell includes validating the map referenced interconnection cell by simulating a validity-metric for an n-tuple of directed graph components of the map referenced interconnection cell); 
executing the operating software block entries of the input data tuples to obtain output data, so that for every function output of the function outputs, a dependency on the input data of the function inputs is ascertained (Col 7: ln 52-60, defining the map referenced interconnection cell includes, for an n-tuple of directed graph components of the mapped interconnection cell, validating the map referenced interconnection cell by measuring if each of the at least one set of input data to the map referenced interconnection cell significantly contributes to that map referenced interconnection cell's output, wherein a predetermined convolution of these measuring constitutes an acceptable validity-metric); 
comparing the dependency of the function outputs with a specified standard dependency; and initiating a reaction based on a deviation between the dependency of a function output of the function outputs and the standard dependency (Col 30: ln 51-63, After a number of runs deemed sufficient by statistical criteria have been executed, the data arrays are sorted according to the data vectors they correspond to, and various meaningful statistical calculations are performed on the output data. For example, in FIG. 10b, data arrays corresponding to the vector (B.sub.1, A.sub.2, D.sub.3) were received for process runs 2, e, e+1, and f. In FIG. 10c the output data for these four process runs is taken and the average and standard deviation of these four output values is calculated. The average value , the standard deviation .sigma.(O), and the population number 4 are then entered in the vector look-up table in FIG. 10c by vector (B.sub.1, A.sub.2, D.sub.3). This output data is used by embodiments of the present invention for optimization of the given).

Goldman did not specifically teach
defining the operating software block that is to be verified based on an operating software.

However, Schultalbers (US20180329408A1) teaches
defining the operating software block that is to be verified based on an operating software (Para 0006, In an embodiment, the present invention provides a method for testing software of an electronic control unit of a vehicle, the software comprising functions for processing input quantities that serve to form output quantities of the electronic control unit).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goldman’s teaching to Schultalbers’ in order to test software of electronic control unit of vehicle, by excluding one of functions of electronic control unit from being further developed or processed during subsequent development (Schultalbers [Summary]).

Regarding Claim 2, Goldman and Schultalbers teach
The method as recited in claim 1.

Goldman did not specifically teach
wherein the operating software block is an operating software block of a motor vehicle and the output data represent control variables for actuators of the motor vehicle.

However, Schultabers teaches
wherein the operating software block is an operating software block of a motor vehicle and the output data represent control variables for actuators of the motor vehicle (Para [0010], the present invention configures the procedure for testing software of an electronic control unit of a vehicle so that it is as comprehensive as possible; Para [0018], Actuators, in turn, receive signals (output signals or output quantities) that are formed by the electronic control unit 3 or by the software as a function of the above-mentioned processing, so that the appertaining actuator influences a physical process (especially the combustion process) that occurs during the operation of the engine 2).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goldman’s teaching to Schultalbers’ in order to test software of electronic control unit of vehicle, by excluding one of functions of electronic control unit from being further developed or processed during subsequent development (Schultalbers [Summary]).

Regarding Claim 4, Goldman and Schultalbers teach
The method as recited in claim 1, wherein all of the function inputs, which correspond to the operating software block, and all of the function outputs, which correspond to the operating software block, are ascertained (Goldman [Col 4: ln 36-40, defining an interconnection cell having associated therewith firstly at least one set of input data or at least one set of process control parameters, and secondly at least one set of output data]).

Regarding Claim 5, Goldman and Schultalbers teach
The method as recited in claim 1, wherein the rules for forming the input data tuples provide for an equidistant distribution of points within specifiable limits of the parameter space (Goldman [Col 28: ln 49-56, According to another judgment, the boundary values in diagram 10a.3 have been determined according to 25% of the total of the possible domains of measurements with equidistant segments in the distribution (x.sub.3), 50% of the total of the possible domains of measurements with equidistant segments in the distribution (y.sub.3), and 75% of the total of the possible domains of measurements with equidistant segments in the distribution (z.sub.3)]).

Regarding Claim 7, Goldman and Schultalbers teach
The method as recited in claim 1, wherein for ascertaining the dependency of the function outputs on the input data of the function inputs, the output data is modeled (Goldman [Claim 66, defining a model to describe a correlation between said at least one set of input data and said at least one set of output data; C. using said model to obtain an input set combination to provide a predetermined output value]).

Regarding Claim 10, is a device claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Regarding Claim 11, is a non-transitory computer-readable storage medium claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Regarding Claim 12, Goldman (US 7461040 B1) teaches
The present invention also relates to a system for performing strategic process control at a predetermined process juncture including … a computer having therein software for assigning at least one boundary value to at least one set of the at least one set of input data or to at least one set of the at least one set of output data; and having attached thereto data storage apparatus for storing the assigned data sets), 
the method comprising the following steps: 
ascertaining the function inputs corresponding to the operating software block; ascertaining the function outputs corresponding to the operating software block (Col 4: ln 36-40, defining an interconnection cell having associated therewith firstly at least one set of input data or at least one set of process control parameters, and secondly at least one set of output data); 
defining a multi-dimensional parameter space, each dimension of the multi-dimensional parameter space corresponding to a respective one of the function inputs of the operating software block (Col 9: ln 13-20, a computer having therein software for assigning at least one boundary value to at least one set of the at least one set of input data or to at least one set of the at least one set of output data; and having attached thereto data storage apparatus for storing the assigned data sets; C. a compressor for performing multi-dimensional representing, ordering, and combining of a plurality of discrete respective set combinations from the stored assigned data sets); 
forming input data tuples based on predetermined rules, which correspond to points within specifiable limits of the parameter space (Col 7: ln 44-50, defining the map referenced interconnection cell includes validating the map referenced interconnection cell by simulating a validity-metric for an n-tuple of directed graph components of the map referenced interconnection cell); 
executing the operating software block entries of the input data tuples to obtain output data, so that for every function output of the function outputs, a dependency on the input data of the function inputs is ascertained (Col 7: ln 52-60, defining the map referenced interconnection cell includes, for an n-tuple of directed graph components of the mapped interconnection cell, validating the map referenced interconnection cell by measuring if each of the at least one set of input data to the map referenced interconnection cell significantly contributes to that map referenced interconnection cell's output, wherein a predetermined convolution of these measuring constitutes an acceptable validity-metric); 
comparing the dependency of the function outputs with a specified standard dependency; and initiating a reaction based on a deviation between the dependency of a function output of the function outputs and the standard dependency (Col 30: ln 51-63, After a number of runs deemed sufficient by statistical criteria have been executed, the data arrays are sorted according to the data vectors they correspond to, and various meaningful statistical calculations are performed on the output data. For example, in FIG. 10b, data arrays corresponding to the vector (B.sub.1, A.sub.2, D.sub.3) were received for process runs 2, e, e+1, and f. In FIG. 10c the output data for these four process runs is taken and the average and standard deviation of these four output values is calculated. The average value , the standard deviation .sigma.(O), and the population number 4 are then entered in the vector look-up table in FIG. 10c by vector (B.sub.1, A.sub.2, D.sub.3). This output data is used by embodiments of the present invention for optimization of the given).

Goldman did not specifically teach
defining the operating software block that is to be verified based on an operating software.

However, Schultalbers (US20180329408A1) teaches
defining the operating software block that is to be verified based on an operating software (Para 0006, In an embodiment, the present invention provides a method for testing software of an electronic control unit of a vehicle, the software comprising functions for processing input quantities that serve to form output quantities of the electronic control unit).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goldman’s teaching to Schultalbers’ in order to test software of electronic control unit of vehicle, by excluding one of functions of electronic control unit from being further developed or processed during subsequent development (Schultalbers [Summary]).

Regarding Claim 13, Goldman teaches
A motor vehicle, comprising: and a processing unit on which an operating software block is stored so as to be executable, wherein the operating software block includes function inputs and function outputs and is configured to ascertain output data based on input data representing physical parameters for the function inputs, the operating software block having been verified by a device configured to: 
ascertain the function inputs corresponding to the operating software block; ascertain the function outputs corresponding to the operating software block (Col 4: ln 36-40, defining an interconnection cell having associated therewith firstly at least one set of input data or at least one set of process control parameters, and secondly at least one set of output data); 
define a multi-dimensional parameter space, each dimension of the multi-dimensional parameter space corresponding to a respective one of the function inputs of the operating software block (Col 9: ln 13-20, a computer having therein software for assigning at least one boundary value to at least one set of the at least one set of input data or to at least one set of the at least one set of output data; and having attached thereto data storage apparatus for storing the assigned data sets; C. a compressor for performing multi-dimensional representing, ordering, and combining of a plurality of discrete respective set combinations from the stored assigned data sets); 
form input data tuples based on predetermined rules, which correspond to points within specifiable limits of the parameter space (Col 7: ln 44-50, defining the map referenced interconnection cell includes validating the map referenced interconnection cell by simulating a validity-metric for an n-tuple of directed graph components of the map referenced interconnection cell); 
execute the operating software block entries of the input data tuples to obtain output data, so that for every function output of the function outputs, a dependency on the input data of the function inputs is ascertained (Col 7: ln 52-60, defining the map referenced interconnection cell includes, for an n-tuple of directed graph components of the mapped interconnection cell, validating the map referenced interconnection cell by measuring if each of the at least one set of input data to the map referenced interconnection cell significantly contributes to that map referenced interconnection cell's output, wherein a predetermined convolution of these measuring constitutes an acceptable validity-metric); 
compare the dependency of the function outputs with a specified standard dependency; and initiating a reaction based on a deviation between the dependency of a function output of the function outputs and the standard dependency (Col 30: ln 51-63, After a number of runs deemed sufficient by statistical criteria have been executed, the data arrays are sorted according to the data vectors they correspond to, and various meaningful statistical calculations are performed on the output data. For example, in FIG. 10b, data arrays corresponding to the vector (B.sub.1, A.sub.2, D.sub.3) were received for process runs 2, e, e+1, and f. In FIG. 10c the output data for these four process runs is taken and the average and standard deviation of these four output values is calculated. The average value , the standard deviation .sigma.(O), and the population number 4 are then entered in the vector look-up table in FIG. 10c by vector (B.sub.1, A.sub.2, D.sub.3). This output data is used by embodiments of the present invention for optimization of the given).

Goldman did not specifically teach
actuators
define the operating software block that is to be verified based on an operating software.
wherein the output data represent control variables for the actuators.

However, Schultalbers (US20180329408A1) teaches
actuators (Para [0017], Sensors (for instance, a steering-angle sensor) and actuators (for example, a windshield wiper motor) that are equipped with processors can also be connected to the bus system 6 in order to prepare the signals or data so that the signals or data of such intelligent components can reach the bus system 6 directly, thus making it possible to send them to all of the electronic control units 3, 4 that are connected to the bus system 6)
define the operating software block that is to be verified based on an operating software (Para 0006, In an embodiment, the present invention provides a method for testing software of an electronic control unit of a vehicle, the software comprising functions for processing input quantities that serve to form output quantities of the electronic control unit)
wherein the output data represent control variables for the actuators (Para [0010], the present invention configures the procedure for testing software of an electronic control unit of a vehicle so that it is as comprehensive as possible; Para [0018], Actuators, in turn, receive signals (output signals or output quantities) that are formed by the electronic control unit 3 or by the software as a function of the above-mentioned processing, so that the appertaining actuator influences a physical process (especially the combustion process) that occurs during the operation of the engine 2).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goldman’s teaching to Schultalbers’ in order to test software of electronic control unit of vehicle, by excluding one of functions of electronic control unit from being further developed or processed during subsequent development (Schultalbers [Summary]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 7461040 B1) in view of Schultalbers (US20180329408A1), further in view of Trudel (US 20180276280 A1).

Regarding Claim 3, Goldman and Schultalbers teach
The method as recited in claim 1.

Goldman and Schultalbers did not teach
wherein the operating software block to be verified is extracted from the operating software by using a source text analysis.

However, Trudel (US 20180276280 A1) teaches 
the slotting component 104 parses and/or otherwise analyzes text sources given by the data mining engine 102 for any characteristics of respective entities during the slotting phase).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goldman and Schultalbers’ teaching to manage data relating to entity, by merging first record with one or more second records in data structure based on identifying, resulting in merged record, after identifying second records in data structure (Trudel [Summary]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 7461040 B1) in view of Schultalbers (US20180329408A1), further in view of Douady (US 20190228505 A1).

Regarding Claim 6, Goldman and Schultalbers teach
The method as recited in claim 5.

Goldman and Schultalbers did not teach
wherein the rules for forming the input data tuples provide for distributing the points within specifiable limits of the parameter space based on a Gaussian distribution.


wherein the rules for forming the input data tuples provide for distributing the points within specifiable limits of the parameter space based on a Gaussian distribution (Para 100, parameters may be considered to change rapidly when changes over time are greater than a threshold value associated with the bilateral filter, such as a standard deviation of a range kernel for smoothing differences (e.g., a Gaussian function)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goldman and Schultalbers’s teaching to Douady’s in order to smooth the differences of deviations between the data by using the Gaussian function (Douady [Summary]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 7461040 B1) in view of Schultalbers (US20180329408A1), further in view of Breton (US 20210010902 A1).

Regarding Claim 8, Goldman and Schultalbers teach
The method as recited in claim 1.

Goldman and Schultalbers did not teach
wherein the specified standard dependency is taken from a set of regulations.


wherein the specified standard dependency is taken from a set of regulations (Para [0093], A fourth element of each of the exemplary testing methods involves the measurement of exhaust emissions, in the case of ICE vehicles, and the measurement or determination of the energy efficiency or fuel economy of the powertrain or vehicle. In the case of ICE vehicles, exhaust gas gaseous and particulate emissions are sampled and compared with the relevant regulatory standards or other metrics for R&D purposes, and in the case of electric vehicles, energy consumption measurements are made in the normal manner).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goldman and Schultalbers’ teaching to Breton’s in order to test autonomous braking systems, by controlling speed parameter to desired speed schedule and collecting emissions, fuel consumption or power consumption data of vehicle during second laboratory test (Breton [Summary]).

Regarding Claim 9, Goldman and Schultalbers teach
The method as recited in claim 2.

Goldman and Schultalbers did not teach
wherein the standard dependency is ascertained from operating data of comparison vehicles.

However, Breton (US 20210010902 A1) teaches
wherein the standard dependency is ascertained from operating data of comparison vehicles (Para [0032], Some of the proposed techniques provide a means for determining the impact of employing autonomous longitudinal speed control systems under either interpretation by comparing test results using the disclosed apparatus to test results for the same vehicles under conventional speed control).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Goldman and Schultalbers’ teaching to Breton’s in order to test autonomous braking systems, by controlling speed parameter to desired speed schedule and collecting emissions, fuel consumption or power consumption data of vehicle during second laboratory test (Breton [Summary]).

Notice of References Cited
	Karnagel (US 20200327357 A1) is related to individually ranking features and combine features based on their rank to achieve an optimal combination of features that may accelerate training and/or inferencing, prevent overfitting, and/or provide insights into somewhat mysterious datasets.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191